—Appeal by the defendant from an amended judgment of the County Court, Westchester County (LaCava, J.), rendered June 22, 1993, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of criminal facilitation in the fourth degree.
Ordered that the amended judgment is affirmed.
The court properly adjudicated the defendant to be in violation of probation based upon his admission (see, CPL 410.70; People v Hunter, 194 AD2d 628).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., Lawrence, Pizzuto, Joy and Goldstein, JJ., concur.